         Case 1:18-cv-01551-ESH Document 166 Filed 05/27/20 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


  LUCAS CALIXTO, et al.

                 Plaintiffs,

                          v.
                                                     Civil Action No.18-1551 (ESH)
  UNITED STATES DEPARTMENT OF
  THE ARMY, et al.,

                 Defendants.



                               DEFENDANTS’ STATUS REPORT

       In accordance with the Court’s Order entered on April 22, 2020 (ECF No. 165)

Defendants respectfully submit this status report.

       1.      The Court’s August 13, 2018 order requires Defendants to provide biweekly

status reports “with any updates regarding [1] the Army’s policy with respect to administrative

separation procedures applicable to DEP and DTP members, as well as [2] any intention to

discharge any DEP or DTP members in accordance with this policy.” Order (ECF No. 23) at 2.

       2.      The Army’s October 26, 2018 policy memorandum (ECF No. 50-1), with regard

to MAVNIs who receive unfavorable MSSRs and/or MSSDs, remains in effect and has not been

changed or otherwise amended.

       3.      As of the date of this report, the Army has not initiated any administrative

separations pursuant to the October 26, 2018 policy memorandum (ECF No. 50-1). The Army

intends to begin initiating the involuntary administrative separation process under the October

26, 2018 policy memorandum for DEP members who received unfavorable MSSDs. Id. at ¶ 4.

       4.      Defendants will comply with the Court’s October 22, 2019 Order (ECF No. 145)
         Case 1:18-cv-01551-ESH Document 166 Filed 05/27/20 Page 2 of 3



and the Court’s January 21, 2020 Order (ECF No. 155) prior to sending any “Phase 2” letters

initiating involuntary separations.

       5.       On January 21, 2020, the Court ordered Defendants to “provide Plaintiffs’

counsel with the names of any MAVNIs who have been sent an MSSR notification that has been

returned as undeliverable or who did not respond within the thirty-day window” and to “update

this list for plaintiffs’ counsel every three weeks.” ECF No. 155. Defendants have provided

Plaintiffs an updated report of undeliverable letters and MAVNIs who did not respond within the

thirty-day window.

       6.      On March 9, 2020, the Court ordered the government’s regular reporting

requirements (the biweekly and triweekly status reports) to begin operating on a tri-weekly basis

on March 23, 2020. ECF No. 162. On April 22, 2020, the Court vacated the portion of the

March 9, 2020 Order, ECF No. 162, in so much as it required a tri-weekly status report to be

filed by May 5, 2020 and ordered the next report to be filed by May 27, 2020. ECF No. 165.

       7.      As noted in Defendants’ last status report dated April 14, 2020 (ECF No. 164), in

coordination with the United States Government and Department of Defense response to the

COVID-19 Pandemic, the Office of the Secretary of Defense, Headquarters, Department of the

Army, and U.S. Army Reserve Command have mandated the maximization of telework. As

such, current work focused on processing the MAVNI population has either been significantly

reduced or suspended due to limited remote capabilities. Additionally, U.S. Army Reserve has

cancelled, suspended, or postponed scheduled unit battle assemblies. Finally, U.S. Army

Recruiting Command has reduced, by half, shipments to initial training and is in the process of

renegotiating enlistment contracts. USAREC has also limited all personal interactions with




                                                2
         Case 1:18-cv-01551-ESH Document 166 Filed 05/27/20 Page 3 of 3



applicants; only allowing applicants to proceed to recruiting stations when they are scheduled to

ship to basic training.

Dated: May 27, 2020                  Respectfully submitted,

                                     MICHAEL R. SHERWIN
                                     Acting United States Attorney

                                     DANIEL F. VAN HORN
                                     D.C. Bar # 924092
                                     Chief, Civil Division

                              By:    Jeremy A. Haugh
                                     JEREMY A. HAUGH
                                     Special Assistant United States Attorney
                                     555 4th Street, N.W.
                                     Washington, D.C. 20530
                                     (202) 252-2574
                                     jeremy.haugh@usdoj.gov


                                     Attorneys for Defendants




                                                3
